 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   ROBERT ALAN PALACIO,                   ) Case No. CV 17-5378-DFM
                                            )
12                     Plaintiff,           )
                                            ) MEMORANDUM OPINION AND
13                v.                        )
                                            ) ORDER
     NANCY A. BERRYHILL, Deputy             )
14                                          )
     Commissioner of Operations,            )
15                                          )
     performing duties and functions not
                                            )
16   reserved to the Commissioner of        )
     Social Security,                       )
17                                          )
                                            )
18                     Defendant.           )
                                            )
19
20
21         Robert Alan Palacio (“Plaintiff”) appeals from the Social Security
22   Commissioner’s final decision denying his application for Social Security
23   Disability Insurance Benefits (“DIB”). The Commissioner’s decision is
24   affirmed and this matter is dismissed with prejudice.
25                                          I.
26                                   BACKGROUND
27         Plaintiff filed an application for DIB on March 24, 2014, alleging
28   disability beginning October 1, 2013. See Dkt. 14, Administrative Record
 1   (“AR”) 126-27. After Plaintiff’s application was denied at the initial and
 2   reconsideration levels, he requested a hearing before an Administrative Law
 3   Judge (“ALJ”). See AR 84-90. A hearing was held on April 28, 2016, at which
 4   Plaintiff testified. See AR 49-71.
 5         On May 26, 2016, the ALJ issued a written decision denying Plaintiff’s
 6   claim for benefits. See AR 36-44. Despite finding that Plaintiff had the severe
 7   impairment of degenerative disc disease, the ALJ concluded that Plaintiff had
 8   the residual functional capacity (“RFC”) to perform the full range of medium
 9   work.1 See AR 38-42. The ALJ considered Plaintiff’s age, education, and work
10   experience under the Medical-Vocational Guidelines and concluded that a
11   finding of “not disabled” was warranted. See AR 42-43.
12         The Appeals Council denied review of the ALJ’s decision, which
13   became the final decision of the Commissioner. See AR 1-7. This action
14   followed.
15                                            II.
16                                     DISCUSSION
17         The parties dispute whether the ALJ erred in: (1) rejecting the opinions
18   of Plaintiff’s treating physicians; and (2) rejecting Plaintiff’s testimony
19   regarding his subjective symptoms and physical limitations. See Dkt. 17, Joint
20   Statement (“JS”) at 5.
21   A.    Treating Physicians’ Opinions
22         Plaintiff contends the ALJ did not properly credit the medical opinions
23   of his four treating physicians: Drs. Brian Grossman, Michel Levesque, Keith
24   Garb, and Payam Vahedifar. See JS at 5-12.
25
26
           1
            “Medium work involves lifting no more than 50 pounds at a time with
27
     frequent lifting or carrying of objects weighing up to 25 pounds.” 20 C.F.R.
28   § 404.1567(c).
                                              2
 1         1.    Applicable Law
 2         “Generally, the opinion of a treating physician must be given more
 3   weight than the opinion of an examining physician, and the opinion of an
 4   examining physician must be afforded more weight than the opinion of a
 5   reviewing physician.” Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014).
 6   When a treating or examining physician’s opinion is uncontroverted by
 7   another doctor, it may be rejected only for “clear and convincing reasons.”
 8   Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008)
 9   (citation omitted). Where such an opinion is contradicted, the ALJ may reject
10   it for “specific and legitimate reasons that are supported by substantial
11   evidence in the record.” Id. The ALJ can meet this burden by “setting out a
12   detailed and thorough summary of the facts and conflicting clinical evidence,
13   stating his interpretation thereof, and making findings.” Cotton v. Bowen, 799
14   F.2d 1403, 1408 (9th Cir. 1986). In so doing, the ALJ “need not accept the
15   opinion of any physician, including a treating physician, if that opinion is brief,
16   conclusory, and inadequately supported by clinical findings.” Bray v. Comm’r
17   of Soc. Sec. Admin, 554 F.3d 1219, 1228 (9th Cir. 2009). The weight accorded
18   to a physician’s opinion depends on whether it is consistent with the record
19   and accompanied by adequate explanation, the nature and extent of the
20   treatment relationship, and the doctor’s specialty, among other factors. See 20
21   C.F.R. §§ 404.1527(c), 416.927(c).
22         2.    Analysis
23         The opinions of Plaintiff’s treating physicians are generally contradicted
24   by the physicians retained by the Commissioner. For example, Dr. Grossman
25   found that Plaintiff is mostly capable of light work, see AR 305-09, whereas the
26   state’s examining physician determined that Plaintiff could perform medium
27   work, see AR 297-304. The Court’s task is thus to determine whether the ALJ
28   provided “specific and legitimate reasons that are supported by substantial
                                             3
 1   evidence” for rejecting Plaintiff’s treating physicians’ opinions. See Ghanim,
 2   763 F.3d at 1160.
 3               a.      Dr. Grossman’s opinion
 4         Dr. Grossman, Plaintiff’s treating orthopedic surgeon, opined in July
 5   2014 that Plaintiff could occasionally lift and carry up to 20 pounds; sit, stand,
 6   and walk for four hours in an eight-hour workday; and would need to take one
 7   to two unscheduled breaks per day. See AR 305-09. The ALJ gave “little
 8   weight” to Dr. Grossman’s opinion. AR 42.
 9         The ALJ reasonably found Dr. Grossman’s limitations inconsistent with
10   Plaintiff’s capabilities as measured in other physical examinations. See id. The
11   ALJ first pointed to Dr. Levesque’s June 2014 examination notes indicating
12   that Plaintiff had minimal back pain and a normal neurological examination.
13   See AR 452-54. Plaintiff contends the ALJ “manufactured” an inconsistency
14   with Dr. Levesque’s examination findings by, for example, omitting that
15   Plaintiff had “right leg pain varying in intensity from 3 to 8.” JS at 9 (quoting
16   AR 452). But Plaintiff conflates his own subjective complaints with the
17   objective medical findings. Indeed, Dr. Levesque noted Plaintiff’s lack of
18   significant back pain standing or sitting and general lack of pain in the lumbar
19   region, and opined that additional surgery would be “overkill,” instead
20   recommending that Plaintiff “continue conservative management.” AR 452-
21   54. More generally, the ALJ accurately stated that no examination of record
22   found the sort of issues normally associated with Plaintiff’s lumbar
23   abnormality or any other disc anatomical associated abnormality, see AR 42,
24   which appears to be the basis for Dr. Grossman’s limitations, see AR 305.
25   “[A]n ALJ may discredit treating physicians’ opinions that are
26   . . . unsupported by the record as a whole . . . or by objective medical
27   findings.” Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1995 (9th
28   Cir. 2004) (internal citation omitted).
                                               4
 1         The ALJ also explained that Dr. Grossman’s limitations were
 2   inconsistent with the June 2014 findings of Dr. Babak Tashakkor, who opined
 3   that Plaintiff could perform the full range of medium work. See AR 302. Dr.
 4   Tashakkor’s findings were based on formal testing performed during an
 5   physical examination. See AR 298. Those tests revealed that Plaintiff had
 6   mildly reduced range of motion and mild tenderness in the lower back, but
 7   otherwise had a normal straight leg raise test, normal station and gait, a
 8   normal neurological evaluation, and could apply 80 pounds of force with both
 9   hands. See AR 297-302. Dr. Tashakkor’s independent assessment of Plaintiff’s
10   limitations provided a specific, legitimate reason for rejecting Dr. Grossman’s
11   opinion. See Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007) (opinions of
12   examining physicians may serve as substantial evidence if consistent with
13   independent clinical findings).
14               b.     Dr. Garb’s and Dr. Vahedifar’s opinions
15         Dr. Garb, Plaintiff’s treating internal medicine physician, opined that
16   Plaintiff could lift and carry no weight, and sit, stand, and walk less than one
17   hour in an 8-hour workday. See AR 487-91. Dr. Vahedifar, Plaintiff’s treating
18   physical medicine and rehabilitation physician, opined that Plaintiff could
19   occasionally lift and carry up to 20 pounds, sit up to one hour and stand or
20   walk less than one hour in an 8-hour workday. See AR 474-81. The ALJ gave
21   “little weight” to their opinions. See AR 42.
22         The ALJ reasonably found Drs. Garb and Vahedifar’s “extreme
23   assessments” were inconsistent with Plaintiff’s March 2016 questionnaire and
24   April 2016 hearing testimony indicating his pain was mostly controlled with
25   medication. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001)
26   (finding that the ALJ properly discounted treating physician’s opinion as being
27   “so extreme as to be implausible”).
28
                                             5
 1         The ALJ’s basis is supported by substantial evidence. For instance, Dr.
 2   Garb opined that Plaintiff could lift and carry no weight, and would need to
 3   take unscheduled breaks “every several minutes.” See AR 489-90. Nothing in
 4   the record provides any basis for these extreme restrictions, and Plaintiff
 5   himself has never claimed to have the limitations described by Dr. Garb. In
 6   fact, Plaintiff indicated he can do far more than Dr. Garb suggests—e.g.,
 7   Plaintiff testified that he could pick up and carry a 24-pound case of water. See
 8   AR 68-69. As another example, Plaintiff testified he could stand 20 to 30
 9   minutes at a time, see AR 66-67, which is inconsistent with Drs. Garb and
10   Vahedifar’s suggestion that Plaintiff could stand no more than an hour total in
11   an eight-hour workday.
12         Plaintiff faults the ALJ’s pain scale, which described a ten out of ten pain
13   as “being skinned alive” or “being burned at a stake.” See JS at 11 (citing AR
14   55). While the Court might have used a different analogy, the ALJ’s
15   description is obvious hyperbole, and there’s no indication that Plaintiff did
16   not understand what a pain scale was.
17               c.     Dr. Levesque’s opinion
18         Dr. Levesque, Plaintiff’s treating neurosurgeon, completed a medical
19   source statement in November 2014, one week after performing lumbar spine
20   fusion surgery on Plaintiff. See AR 390-95. The ALJ referenced Dr. Levesque’s
21   progress notes but did not formally credit or discredit his opinion. See AR 41-
22   42.
23         Plaintiff contends the ALJ “implicitly rejected” Dr. Levesque’s
24   November 2014 opinion by failing to mention it in the decision. See JS at 11.
25   Even if this was error, it was harmless because it was “inconsequential to the
26   ultimate nondisability determination in the context of the record as a whole.”
27   Molina v. Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012) (internal citation
28   omitted). The report in question had limited probative value. Although Dr.
                                             6
 1   Levesque did indicate that Plaintiff had daily pain in his lumbar region and
 2   legs, he explicitly deferred assessing Plaintiff’s functional abilities. See AR 390-
 3   95 (“To be determined in 3 months.”). No follow-up questionnaire was ever
 4   completed.
 5         Plaintiff makes no effort to explain why or how Dr. Levesque’s
 6   November 2014 comments undermine the ALJ’s finding that Plaintiff could
 7   perform the full range of medium work. Instead, Dr. Levesque’s subsequent
 8   progress notes appear consistent with the ALJ’s RFC finding. In December
 9   2014, Dr. Levesque noted that Plaintiff was doing “very well” and denied any
10   radiculopathy, weakness, or numbness. See AR 467. And, in May 2015, Dr.
11   Levesque similarly indicated that Plaintiff was doing “very well,” was off pain
12   medication, had “recovered fully” from lumbar surgery, and “should return to
13   work without limitations.” AR 466. The ALJ took Dr. Levesque’s findings to
14   indicate that Plaintiff’s lumbar fusion surgery alleviated his symptoms. See AR
15   41 (citing AR 456-63).
16   B.    Credibility Determination
17         Plaintiff argues that the ALJ improperly rejected Plaintiff’s testimony
18   regarding his subjective symptoms and functional limitations. See JS at 27-33.
19         1.     Applicable Law
20         The Ninth Circuit has established a two-step analysis for determining the
21   extent to which a plaintiff’s symptom testimony must be credited. “First, the
22   ALJ must determine whether the claimant has presented objective medical
23   evidence of an underlying impairment ‘which could reasonably be expected to
24   produce the pain or other symptom alleged.’” Garrison v. Colvin, 759 F.3d
25   995, 1014 (9th Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-
26   36 (9th Cir. 2007)). “If the claimant satisfies the first step of this analysis, and
27   there is no evidence of malingering, ‘the ALJ can reject the claimant testimony
28   about the severity of her symptoms only by offering specific, clear and
                                               7
 1   convincing reasons for doing so.’” Id. at 1014-15 (quoting Smolen v. Chater,
 2   80 F.3d 1273, 1281 (9th Cir. 1996)). “General findings are insufficient; rather,
 3   the ALJ must identify what testimony is not credible and what evidence
 4   undermines the claimant’s complaints.” Reddick v. Chater, 157 F.3d 715, 722
 5   (9th Cir. 1998). In weighing credibility, an ALJ may consider a Plaintiff’s
 6   reputation for truthfulness, inconsistencies either in her testimony or between
 7   her testimony and her conduct, her daily activities, her work record, and
 8   testimony from physicians and third parties concerning the nature, severity,
 9   and effect of the symptoms of which she complains. See Smolen, 80 F.3d at
10   1284. If the ALJ’s credibility finding is supported by substantial evidence in the
11   record, the reviewing court “may not engage in second-guessing.” Thomas v.
12   Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
13         2.    Analysis
14         At the hearing, Plaintiff testified that he stopped working as a prop
15   maker due to back pain. See AR 52-53. He estimated his pain to be a four and
16   a half to five without medication and a two and a half with medication. See
17   AR 55. Plaintiff said that his medication makes him irritable and along with
18   his pain, unable to focus. See AR 55, 64. He testified that he can walk 20 to 25
19   minutes, stand 20 to 30 minutes, and sit 20 to 30 minutes before needing a
20   break. See AR 66-67. Plaintiff said he will typically lie down approximately
21   five times per day for 15 to 20 minutes at a time. See AR 59. Plaintiff also
22   submitted two Exertional Activities Questionnaires, which were of the same
23   general nature as the subjective complaints from his testimony. See AR 151-53,
24   166-68.
25         First, the ALJ found that Plaintiff’s subjective symptoms were not
26   consistent with the medical evidence. See AR 40. After complaints of back
27   pain, Plaintiff underwent a L5-S1 laminotomy and discectomy in November
28   2013 with good results. Subsequent progress notes indicated that Plaintiff’s
                                             8
 1   radiation of pain into his lower extremities was resolved by the surgery. See,
 2   e.g., AR 353 (“Pt states that [Plaintiff] feels more mobility.”), 350 (“[Plaintiff]
 3   had severe radiating right leg pain preoperatively which has resolved.”), 348
 4   (“[Plaintiff] denies radiating leg pain, numbness, tingling, or weakness.”). And,
 5   although Plaintiff reported severe abdominal pain, subsequent progress notes
 6   indicated Plaintiff had an essentially normal physical presentation with
 7   minimal back pain. For instance, the ALJ referenced a February 2014 progress
 8   note completed by Dr. Grossman that indicated Plaintiff was comfortable and
 9   in no acute distress, could rise from a seated position without difficulty, had a
10   normal gait, and had intact motor function of the lower extremities. See AR
11   348-49. An April 2014 lumbar examination provided the same results. See AR
12   343-44.
13         Eventually, Plaintiff’s pain returned, and he received a lumbar fusion in
14   November 2014. See AR 469. Subsequent progress notes indicated Plaintiff
15   was doing very well and generally without pain in his back or lower
16   extremities. See AR 400 (Dr. Grossman’s May 2014 progress notes), 452-54
17   (Dr. Garb’s June 2014 progress notes), 456-57 (Dr. Levesque’s August 2014
18   progress notes), 467 (Dr. Levesque’s December 2014 progress notes), 466 (Dr.
19   Levesque’s May 2015 progress notes).
20         The ALJ also reasonably concluded that despite Plaintiff’s multiple
21   lumbar surgeries, his progress notes consistently showed he had little to no
22   difficulty with ambulation, postural movements, or had major sensory deficits.
23   See AR 41. Indeed, even Plaintiff’s treating orthopedist noted Plaintiff had
24   “minimal axial biomechanical back pain” and “lack of severe back pain.” See
25   AR 424-54. The ALJ then explained that if Plaintiff’s conditions were truly as
26   limiting as alleged, one would expect the clinical presentation in the medical
27   records to be highly abnormal, which was not the case. See AR 41. Instead,
28   according to the ALJ, Plaintiff’s physical examinations did not find range of
                                              9
 1   motion, muscle atrophy, motor loss, or neurological deficits typically
 2   associated with Plaintiff’s lumbar abnormality or any other disc anatomical
 3   associated abnormality. See AR 41-42.
 4         Overall, substantial evidence supported the ALJ’s conclusion that the
 5   medical evidence was inconsistent with Plaintiff’s allegations. “Although lack
 6   of medical evidence cannot form the sole basis for discounting pain testimony,
 7   it is a factor that the ALJ can consider in his credibility analysis.” Burch v.
 8   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).
 9         The ALJ also permissibly discounted Plaintiff’s subjective symptom
10   testimony because it was inconsistent with his daily activities. See AR 41.
11   “Engaging in daily activities that are incompatible with the severity of
12   symptoms alleged can support an adverse credibility determination.” Ghanim,
13   763 F.3d at 1165. Plaintiff testified his pain was constantly about a five without
14   medication, with half the month being “bad days” comprised of chronic pain
15   and chronic depression. See AR 55, 61. Yet Plaintiff engaged in a somewhat
16   normal level of daily activity and interaction. For example, Plaintiff does yard
17   work, mows the lawn, performs household chores, goes grocery shopping,
18   drives, carries heavy cases of water, and goes on vacation with his family at
19   least once a year. See AR 59-61, 66, 166-68. While the Social Security Act
20   “does not require that claimants be utterly incapacitated for benefits,” Fair v.
21   Bowen, 885 F.2d 597, 603 (9th Cir. 1989), the ALJ appropriately found that
22   Plaintiff’s allegations did not match his daily activities.
23         The ALJ also made it known during the hearing that Plaintiff’s claims
24   were inconsistent with his own statements elsewhere in the record. See
25   Molina, 674 F.3d at 1112 (“An ALJ may consider inconsistencies either in the
26   claimant’s testimony or between the testimony and the claimant’s conduct.”).
27   For instance, Plaintiff testified that his medications caused several side effects.
28   See AR 55-56. Yet, as the ALJ pointed out, Plaintiff’s Disability Appeal form
                                              10
 1   reported no side effects. See AR 185. As another example, Plaintiff testified
 2   that he suffered from serious depression and anxiety despite denying the same
 3   to his treating physician. See AR 62-63 (citing AR 319).
 4         Plaintiff contends the ALJ erred because Plaintiff produced objective
 5   medical evidence of his underlying impairments. Plaintiff, however, overstates
 6   the record and misses the more important point: that while the treatment
 7   records did indicate some pain and limitations, they did not show a level of
 8   limitation that would preclude Plaintiff from all work activity.
 9         On appellate review, the Court’s role is not to reweigh the evidence
10   supporting or undermining Plaintiff’s credibility. The ALJ provided sufficiently
11   specific, clear and convincing reasons for discounting Plaintiff’s subjective
12   complaints about the severity of his physical impairment.2
13                                          III.
14                                   CONCLUSION
15         For the reasons stated above, the decision of the Social Security
16   Commissioner is AFFIRMED and this action is DISMISSED WITH
17   PREJUDICE.
18
19   Dated: December 28, 2018
20                                                 ______________________________
                                                   DOUGLAS F. McCORMICK
21
                                                   United States Magistrate Judge
22
23
24
           2
             The parties’ joint submission also indicates a third issue, which is
25   whether the ALJ erred in finding that Plaintiff had the ability to perform his
26   past relevant work. See JS at 2. But the briefing does not address the issue
     separately, and the ALJ’s decision that Plaintiff could perform his past relevant
27
     work was automatic under the Medical-Vocational Guidelines given Plaintiff’s
28   RFC. See AR 42.
                                             11
